                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION

    nCAP LICENSING, LLC, nCAP
    TELECOMMUNICATIONS LLC, nCAP                             ORDER GRANTING IN PART
    MEDICAL, LLC,                                               PLAINTIFFS nCAP’s
                                                               MOTION TO COMPEL
           Plaintiffs,                                      Case No.: 2:17-cv-00905-RJS-BCW
    vs.                                                       District Judge Robert J. Shelby
    APPLE INC.,                                              Magistrate Judge Brooke C. Wells
           Defendant.
                                                               JURY TRIAL DEMANDED




          This matter was referred to Magistrate Brooke C. Wells by District Judge Robert J.

Shelby pursuant to 28 U.S.C. 636(b)(1)(A).1 Before the court is Plaintiffs nCAP Licensing, LLC,

nCAP Telecommunications, LLC and nCAP Medical, LLC’s Short Form Motion to Compel

Apple’s Complete Responses to Interrogatory Requests.2 Defendant opposes the motion.3 After

reviewing the parties’ memoranda, pursuant to DUCivR 7-1(f), the court has determined oral

argument is unnecessary. The court hereby GRANTS, the motion IN PART.

                                               DISCUSSION

          The Federal Rules of Civil Procedure govern discovery in federal civil actions. Federal

district courts have broad discretion over discovery.4 Rule 26 provides that parties:


1
  ECF No. 47.
2
  ECF No. 84.
3
  ECF No. 86.
4
  See Morales v. E.D. Etnyre & Co., 229 F.R.D. 661, 662 (D.N.M. 2005) (citing cases).
         may obtain discovery regarding any nonprivileged matter that is relevant to any party’s
         claim or defense and proportional to the needs of the case, considering the importance of
         the issues at stake in the action, the amount in controversy, the parties' relative access to
         relevant information, the parties' resources, the importance of the discovery in resolving
         the issues, and whether the burden or expense of the proposed discovery outweighs its
         likely benefit.5

Information within the scope of discovery need not be admissible in evidence at trial to be

discoverable.6 Under Rule 26(c), a court on its own, or via motion, may limit discovery.7 Such

limitations help prevent discovery that is unreasonably cumulative or duplicative and encourages

parties to obtain discovery from convenient less burdensome inexpensive sources.8 Finally, in

patent law suits, the court also relies on the Local Patent Rules to address discovery disputes.

         At this juncture, the deadline to complete fact discovery was extended by the court until

November 19, 2018,9 Plaintiff’s Final Infringement Contentions are due 21 days after the court

rules on pending discovery motions,10 and Defendants’ Final Infringement Contentions are due 45

days after Plaintiff’s.11

                 I.         Interrogatories

         There are three interrogatories at issue in the current motion. Interrogatory No. 4 seeks to

obtain information regarding “patent license agreements” that may be at issue in this cause of

action.12 Interrogatory No. 5 states: “Identify and describe all factual circumstances, including



5
  Fed. R. Civ. P. 26(b) (2018).
6
  See id.
7
  Fed. R. Civ. P. 26(c) (A court may issue a protective order “for good cause ... to protect a party
or person from annoyance, embarrassment, oppression, or undue burden or expense.”).
8
   See id.
9
  ECF No. 128.
10
   ECF No. 89.
11
   ECF No. 126.
12
   See ECF No. 84-1.
                                                   2
the identity of all persons who have knowledge related to the information requested in this

interrogatory, research groups, or departments, surrounding how you learned about the persons,

events and details in Plaintiff’s Complaint.”13 Finally, Interrogatory No. 7 seeks information

regarding Defendant’s “most acceptable” non-infringing alternative.14 Defendant opposes the

motion on the basis that the parties are in “the middle of discovery,” it will supplement its

responses, and the topics in dispute pertain to damages not the infringement contentions at issue.15

        Regarding Interrogatory No. 4, the court grants the motion to compel with the following

limitation. Apple should identify patent license agreements that pertain to technology similar or

comparable to Plaintiff’s Accused Instrumentalities from 2011 to the present. The court finds this

information is relevant and proportional.16 As to Interrogatory No. 5, the court denies the motion

to compel. The request is vague, ambiguous and overly broad. There is no definition for the

terms “all persons,” “departments” or “events.” Apple has hundreds of thousands of employees

who could qualify under a broad definition of these terms. Finally, the court grants the motion to

compel as to Interrogatory No. 7. The parties are no longer in the “early stages of discovery.” By


13
   Id.
14
   Id.
15
   ECF No. 86.
16
  The court notes some of the authority cited by Apple is distinguishable from this case. For
example, in Probert v. Clorox, 258 F.R.D. 491, 499-500 (D. Utah 2009), the court concluded
only license information “comparable” to the patent at issue was discoverable. And after
reviewing Defendant’s license information in-camera, the court concluded none of that
information was relevant because “none of these licenses encompass disinfecting technology.”
Here, Apple has not identified or produced any licensing information. Moreover, the court notes
that LPR 1.7 expressly provides that a party may not object to a discovery request required to be
disclosed by FRCivP 26(a)(1) because disclosure is “premature” unless they are premature under
the timetable provided in the Patent Rules. The parties have already exchanged their initial
infringement contentions. Thus, they now need to cooperate in discovery in order to prepare
their final infringement contentions.
                                                  3
now the Defendant should have information related to “available alternatives” to the alleged

infringement patents in this suit. The court finds this information is relevant and proportional to

Plaintiff’s claims.

                                      CONCLUSION AND ORDER

        Based upon the foregoing it is hereby ORDERED that Plaintiff’s short form discovery

motion is GRANTED IN PART. Defendant is to provide responses to interrogatories 4 and 7, as

amended by the court, within ten (10) days from the date of this decision.



DATE: November 1, 2018.


                                                              _______________________
                                                              Brooke C. Wells
                                                              United States Magistrate Judge




                                                  4
